Bridget Psarianos (AK Bar No. 1705025)
Suzanne Bostrom (AK Bar No. 1011068)
Brook Brisson (AK Bar No. 0905013)
Brian Litmans (AK Bar No. 0111068)
TRUSTEES FOR ALASKA
1026 W. Fourth Avenue, Suite 201
Anchorage, AK 99501
Phone: (907) 276-4244
Fax: (907) 276-7110
bpsarianos@trustees.org
sbostrom@trustees.org
bbrisson@trustees.org
blitmans@trustees.org

Attorneys for Plaintiffs

                     THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF ALASKA


 SOVEREIGN IÑUPIAT FOR A
 LIVING ARCTIC, et. al.,
                                           Case No. 3:20-cv-00290-SLG
                             Plaintiffs,

                     v.

 BUREAU OF LAND
 MANAGEMENT, et. al.,

                           Defendants,

                                   and

 CONOCOPHILLIPS ALASKA,
 INC.,

             Intervenor-Defendant.


 PLAINTIFFS’ MOTION FOR INJUNCTION PENDING APPEAL, EXPEDITED
                  CONSIDERATION REQUESTED




         Case 3:20-cv-00290-SLG Document 46 Filed 02/02/21 Page 1 of 4
                         Ruling Requested by February 4, 2021

       Pursuant to Federal Rule of Civil Procedure P. 62(d) and Federal Rule of

Appellate Procedure 8(a)(1)(C), Plaintiffs, Sovereign Iñupiat for a Living Arctic, Alaska

Wilderness League, Defenders of Wildlife, Northern Alaska Environmental Center,

Sierra Club, and The Wilderness Society (collectively “Plaintiffs”), ask this Court to

issue an injunction pending appeal of the court’s Order Denying Motions for Preliminary

Injunction entered on February 1, 2021 (ECF No. 44), granting the same relief requested

in Plaintiffs’ motion for preliminary injunction (ECF No. 17). Because of imminent

construction activities associated with the Willow Master Development Plan (Willow),

including gravel mining and road construction scheduled to begin this month, Plaintiffs

respectfully request that a ruling on this motion be expedited.

       ConocoPhillips Alaska, Inc. (ConocoPhillips) stated that construction work would

commence as early as today (ECF Nos. 14, 27-4). ConocoPhillips stated it would begin

ice road construction as soon as today, break ground at the Willow Mine Site Area on

February 12, and begin gravel hauling and road construction on March 12 (ECF No. 27-

4). As a result, irreparable harm is imminent.

       An interlocutory appeal of the denial of the preliminary injunction motion was

docketed on February 2, 2021 (ECF No. 45).

       The standard for an injunction pending appeal is essentially the same as that for a

preliminary injunction. Lopez v. Heckler, 713 F.2d 1432, 1435 (9th Cir. 1983) (citation


Mot. for Injunction Pending Appeal
Sovereign Iñupiat for a Living Arctic v. BLM, Case No. 3:20-cv-00290-SLG            Page 2

         Case 3:20-cv-00290-SLG Document 46 Filed 02/02/21 Page 2 of 4
omitted). For all the reasons stated in Plaintiffs’ Motion for a Preliminary Injunction, the

Memorandum submitted in support thereof (ECF No. 17-1), Plaintiffs’ Reply in Support

of their Motion for a Preliminary Injunction Motion (ECF No. 40-1), and the attached

declarations and exhibits (ECF Nos. 17-2 to 17-48, 40-2 to 40-6), Plaintiffs move the

Court to issue an Injunction Pending Appeal on shortened time, by 4 p.m. on February 4,

2021. Plaintiffs request the Court enjoin all construction activities related to Willow for

21 days so that emergency relief can be sought and ruled on by the Ninth Circuit Court of

Appeals while the status quo is maintained.

       Respectfully submitted, this 2nd day of February, 2021.

                                           s/ Bridget Psarianos
                                           Bridget Psarianos (AK Bar No. 1705025)
                                           Suzanne Bostrom (AK Bar No. 1011068)
                                           Brook Brisson (AK Bar No. 0905013)
                                           Brian Litmans (AK Bar No. 0111068)
                                           TRUSTEES FOR ALASKA

                                           Attorneys for Plaintiffs




Mot. for Injunction Pending Appeal
Sovereign Iñupiat for a Living Arctic v. BLM, Case No. 3:20-cv-00290-SLG              Page 3

         Case 3:20-cv-00290-SLG Document 46 Filed 02/02/21 Page 3 of 4
                                Certificate of Service


       I certify that on February 2, 2021, I caused a copy of the PLAINTIFFS’ MOTION
FOR INJUNCTION PENDING APPEAL, and [PROPOSED] ORDER to be
electronically filed with the Clerk of the Court for the U.S. District Court of Alaska
using the CM/ECF system, which will send electronic notification of such filings to the
attorneys of record in this case.

                                              s/ Bridget Psarianos
                                              Bridget Psarianos




Mot. for Injunction Pending Appeal
Sovereign Iñupiat for a Living Arctic v. BLM, Case No. 3:20-cv-00290-SLG        Page 4

        Case 3:20-cv-00290-SLG Document 46 Filed 02/02/21 Page 4 of 4
